Citation Nr: 0032945	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 2, 1992, for a 
100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970 and from June 1970 to June 1973.  His claim comes before 
the Board of Veterans' Appeals (Board or BVA) on appeal from 
a June 1998 rating decision, in which the Wichita, Kansas, 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) effectuated a May 1998 Board decision and 
increased the evaluation assigned the veteran's PTSD to 100 
percent, effective from July 2, 1992.

In written statements submitted to the RO and the Board in 
August 1999 and August 2000, respectively, the veteran's 
representative requests an effective date prior to July 2, 
1992, for a grant of service connection for PTSD.  Inasmuch 
as the veteran and/or his representative did not timely 
appeal the effective date of the grant of service connection 
after the RO initially assigned it in October 1996, the Board 
is unclear whether the veteran's representative intends his 
statements to represent a claim of clear and unmistakable 
error in the RO's October 1996 decision.  This matter is 
referred to the RO for clarification, and if appropriate, 
consideration.


FINDINGS OF FACT

1.  In October 1996, the RO granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
effective from July 2, 1992.  

2.  The veteran appealed the RO's assignment of the 30 
percent evaluation for PTSD, but not the RO's assignment of 
July 2, 1992 as the effective date for the grant of service 
connection. 

3.  In May 1998, the Board increased the evaluation assigned 
the veteran's PTSD to 100 percent.

4. In June 1998, the RO assigned an effective date of July 2, 
1992 for this increase.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an effective date 
prior to July 2, 1992, for a 100 percent evaluation for PTSD.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to July 2, 1992, for the 100 
percent evaluation assigned his PTSD.  The statutory and 
regulatory provisions specify that unless otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be fixed in 
accordance with the facts found, but will not be earlier than 
the date of receipt of the claimant's application. 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).

In October 1996, the RO granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
effective from July 2, 1992.  In a written statement received 
in November 1996, the veteran's representative disputed the 
30 percent evaluation assigned the veteran's PTSD.  In May 
1998, the Board increased the evaluation assigned the 
veteran's PTSD to 100 percent.  In June 1998, the RO assigned 
an effective date of July 2, 1992 for this increase.

The Board construes the veteran's November 1996 notice of 
disagreement as his formal claim for a higher evaluation.  
Where a claimant disputes the initial evaluation assigned his 
newly service-connected disability, the Board must consider 
whether a higher evaluation is warranted during any part of 
the period extending from the date service connection was 
granted to the present.  Depending on the facts of the case, 
a claimant may be entitled to staged evaluations for separate 
periods of time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, when the RO decided the veteran's 
claim for an increased evaluation for PTSD, it considered the 
period extending from July 2, 1992, the effective date of its 
grant of service connection.  

The veteran's representative has asserted that an earlier 
effective date is warranted on two bases: (1) Multiple VA 
outpatient treatment records and hospitalization reports that 
could be construed as informal claims to reopen were received 
from 1983 to 1992; and (2) The regulatory provision of 38 
C.F.R. § 3.400(o)(2) allows for the assignment of an 
effective date of up to one year prior to the receipt of the 
veteran's claim.  With regard to the representative's first 
assertion, the Board notes that, because the veteran had not 
yet been granted service connection for PTSD by 1992, any 
medical record received prior to that time could not be 
construed as a claim for an increased evaluation.  Rather, if 
legal, it could only be construed as a claim for service 
connection for PTSD.  As previously indicated, in October 
1996, the RO granted the veteran service connection and 
assigned him a 30 percent evaluation for PTSD, effective July 
2, 1992, based on a finding that it had received an informal 
claim for service connection for PTSD on that date.  
Thereafter, the veteran appealed the RO's assignment of the 
30 percent evaluation for PTSD, but not the RO's assignment 
of July 2, 1992 as the effective date for the grant of 
service connection.  Thus, to the extent it pertains to the 
effective date assigned the grant of service connection for 
PTSD, the RO's October 1996 decision is final and the Board 
cannot assign an earlier effective date for the grant of 
service connection.  See 38 U.S.C.A. § 7105 (West 1991).

With regard to the representative's second assertion, the 
Board agrees.  In some circumstances, 38 C.F.R. § 3.400(o)(2) 
allows for the assignment of an effective date of up to one 
year prior to the receipt of a claim for an increased 
evaluation.  However, as a matter of law, the effective date 
may not precede the date service connection was granted for 
PTSD, which in this case is July 2, 1992.  In light of these 
facts, the Board may not grant the veteran an effective date 
prior to July 2, 1992, for the 100 percent evaluation 
assigned his PTSD.  The veteran's claim for this benefit must 
therefore be denied.


ORDER

Entitlement to an effective date prior to July 2, 1992, for a 
100 percent evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

